Appeals from three decisions of the Workers’ Compensation Board, filed July 23, 1992, July 16, 1993 and May 2, 1994, which, inter alia, ruled that claimant sustained an accidental injury arising out of and in the course of her employment.
Claimant was employed as a customer service representative. The employer enforced a company dress code and derived a benefit from the professional appearance of its employees. Claimant arrived at work wearing a denim suit and, although she had worn the same suit previously without incident, was instructed that she had to go home and change into more appropriate attire before she would be allowed to continue her work. Claimant was injured in a motor vehicle accident while returning home to change her clothes.
We agree with the Board that these facts constitute substantial evidence to establish that claimant was injured on a special errand for the employer and, consequently, that her accidental injury arose out of and in the course of her employment.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.